Citation Nr: 9910593	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-27 116	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a lung disorder 
diagnosed as pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's pulmonary sarcoidosis and his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disorder diagnosed as pulmonary sarcoidosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that pulmonary sarcoidosis developed as 
a result of pneumonia suffered during active service.  The 
preliminary question before the Board is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran served on active duty from July 1974 to July 
1976.  Service medical records disclose no treatment for, or 
a diagnosis of, pulmonary sarcoidosis or any other pulmonary 
problem during this time period.  The veteran claims that he 
was hospitalized for pneumonia after basic training at a base 
hospital at Fort Leonard Wood; however, upon investigation, a 
Captain of Medical Services at Fort Leonard Wood indicated 
that she could find no records pertaining to the veteran.  

Post-service medical records, including VA hospital reports 
dated from February 1995 to April 1996, and VA progress notes 
dated from 1995, establish that the veteran has pulmonary 
sarcoidosis.   However, they do not establish the necessary 
link between the veteran's pulmonary sarcoidosis and his 
period of active service.  

Assuming without deciding that the veteran had pneumonia 
during active service as alleged, the record does not confirm 
an etiological link between the veteran's pulmonary 
sarcoidosis and such a disorder.  The veteran's allegation 
providing such a link, alone, does not constitute competent 
medical evidence of a nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Inasmuch as the 
record lacks competent medical evidence of a nexus between 
the veteran's current pulmonary disorder and his period of 
active service, the veteran's service connection claim must 
be denied as not well grounded.

Contrary to the representative's March 1999 statements, as 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim, the VA is under 
no duty to assist him in developing the facts pertinent to 
his claim.  See Epps, 126 F.3d at 1468.  The Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim; therefore, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

Service connection for a lung disorder diagnosed as pulmonary 
sarcoidosis is denied.

 

		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

